AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                               Eastern District
                                             __________         of of
                                                         District  Wisconsin
                                                                      __________
"QQWJPO*OD3FUJSFNFOU4BWJOHT
BOE&NQMPZFF4UPDL0XOFSTIJQ1MBO
                                                               )
                             Plaintiff                         )
                                v.                             )      Case No.     18-cv-1861
 #VUIFUBM                                                   )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Defendant State Street Bank and Trust Company                                                                .


Date:          12/28/2018                                                              s/ James O. Fleckner
                                                                                         Attorney’s signature


                                                                                         James O. Fleckner
                                                                                     Printed name and bar number


                                                                                       Goodwin Procter LLP
                                                                                       100 Northern Avenue
                                                                                        Boston, MA 02210
                                                                                                Address

                                                                                    jfleckner@goodwinlaw.com
                                                                                            E-mail address

                                                                                          (617) 570-1000
                                                                                          Telephone number

                                                                                          (617) 523-1231
                                                                                             FAX number




                     Case 1:18-cv-01861-WCG Filed 12/28/18 Page 1 of 1 Document 74
